Title: Motion on Promotion of Colonel Otho Holland Williams, [9 May] 1782
From: Madison, James
To: 


[9 May 1782]
General Green commandg. the Army of the U. S. in the S. Department, having represented to Congress that the appointment of a Brigadr. General to command a Brigade in the Maryland line of the Army was rendered expedient by the proposed formation of the sd. line into 2 brigades, & having recommended Col. Otho Williams as an officer whose distinguished Talents & services give him a just pretension to such appointment, which recommendation is also supported by the testimony of the Commander in Chief in favr. of the said officer,
Resolved That in consideration of the distinguished Talents & Services of Col. O. Williams he be & hereby is appointed a Brigadr. General in the Army of the U. States.
